OPINION by
Judge Pryor:
As to the propriety of the verdict rendered in this case this court is not authorized to determine unless the court below has improperly instructed the jury or refused some instruction prejudicial to the accused. The accused was indicted for robbery, the indictment charging that he wrongfully and maliciously assaulted one White, and with force and violence did rob and take from him certain silver coin (naming it).
There was proof conducing to show that it was a taking without force, and in that view of the case the defense asked an instruction in regard to petit larceny, and it was refused. Larceny is not a degree of the offense of robbery, nor is it so classified by any provision of the code; therefore the jury was authorized to convict alone upon proof that White was compelled by force to surrender his money, or that it was taken from him by force. The instruction in this regard was proper, and while the evidence was slight upon which the accused was found guilty, it was the province of the jury to determine from the facts whether or not the charge of robbery had been sustained.
The judgment below is affirmed.